UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6243


JOSEPH M. JOHNSTON,

                  Petitioner – Appellant,

             v.

KRISTIAN N. ALLEN, District Attorney,

                  Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Wallace W. Dixon,
Magistrate Judge. (1:09-cv-00046-UA-WWD)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph M. Johnston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph M. Johnston appeals the district court’s order

denying his petition for writ of mandamus.            We have reviewed the

record and find no reversible error.           Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.               Johnston v. Allen, No.

1:09-cv-00046-UA-WWD (M.D.N.C. Jan. 22, 2009).               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                        2